 

Exhibit 10.48

The Directors

Powell (UK) Limited

Ripley Road

Bradford

West Yorkshire

BD4 7EH

29 August 2014

Dear Sirs

HSBC Bank plc (the Bank) is pleased to offer Powell (UK) Limited (the Borrower)
the facilities referred to below (each a Facility and together the Facilities)
on and subject to the terms set out in this letter (the Facility Letter).

The Bank recommends that the Borrower seek independent advice before accepting
the offer in the Facility Letter.

Facilities

Drawings may be made under the following Facilities, provided that the aggregate
amount of drawings (or Sterling Equivalent (as defined in the General Terms and
Conditions attached) as appropriate) does not at any time go over the relevant
Limit, unless we agree otherwise.

 

 

  

Limit

 

Forward Exchange Contracts and Currency Options

  

 

USD 4,500,000

 

 

 

 

 

 

Engagements including Bank Guarantees

  

 

£5,000,000

  

 

 

 

 

 

Foreign Bills/Cheques for Negotiation

  

 

£100,000

  

 

 

 

 

 

Import Line comprising:

  

 

£300,000

  

Documentary Credits

  

 

 

 

Please refer to the relevant Schedule to the Facility Letter for details of the
sub-limit (the Sub-Limit) which apply to the Option within the Import Line
Facility.

Availability

The Bank may at any time withdraw the Facilities and/or demand repayment of all
sums owing to it. Subject to this, the Facilities are due for review by 30 July
2015.

The Borrower may, at any time, repay the amount owing to the Bank, together with
any interest and charges owing, and tell the Bank, in writing, that all or any
of the Facilities are no longer required.

Forward Exchange Contracts and Currency Option Facility

Details of the Forward Exchange Contracts and Currency Option Facility are set
out in the Forward Exchange Contracts and Currency Option Facility Schedule.

Engagements and Foreign Bills/Cheques for Negotiation Facilities

Details of the Engagements and Foreign Bills/Cheques for Negotiation Facilities
are set out in the Engagements and Foreign Bills/Cheques for Negotiation
Facilities Schedule.

Import Line Facility

Details of the Import Line Facility, including the rates of interest payable on
this Facility are set out in the Import Line Facility Schedule.

1

--------------------------------------------------------------------------------

 

Fees

An arrangement fee of £20,000 will be payable by the borrower upon acceptance of
the Facility Letter.

All other fees, costs and expenses mentioned in the General Terms and Conditions
attached will be payable by the Borrower.

Security

The Borrower’s obligations to the Bank under the Facility Letter will be secured
by:

(a)

all existing security (if any) and any future security held by the Bank for
those obligations; and

(b)

security in the Bank’s preferred form as set out in the Security Schedule,

(together the Security).

The Security is required as a secondary source of repayment in the event that
the Borrower fails to repay the Facilities as set out in the Facility Letter.

The Bank is entitled at any time, at the Borrower’s expense, to obtain further
valuations of any assets/properties charged to secure:

(a)

the Borrower’s obligations to the Bank; and/or

(b)

a guarantor’s obligations under any guarantee which is taken to secure the
Borrower’s obligations to the Bank.

Pre-Drawdown Conditions

The Facilities will not become available until the conditions set out in the
Pre-Drawdown Conditions Schedule (the Pre-Drawdown Conditions) have been
complied with to the satisfaction of the Bank.

Undertakings and Representations

Without affecting the Bank’s right at any time to withdraw the Facilities and/or
demand repayment of all sums owing to it, the Borrower will:

(a)

give the undertakings (the Undertakings) set out in the Undertakings Schedule to
the Bank which will remain in force until the Facilities have been repaid in
full; and

(b)

make the representations and warranties set out in the Representations Schedule
to the Bank.

Terms and Conditions

Further details of the terms and conditions that apply to the Facilities are set
out in the General Terms and Conditions and the Facilities Schedules attached to
the Facility Letter. The General Terms and Conditions and the terms and
conditions applying to the Facilities Schedules are incorporated into the
Facility Letter.

The Facilities are also subject to the Business Banking Terms and Conditions, as
published from time to time, and a further copy of which is available on
request. If there is any conflict between Business Banking Terms and Conditions
and the terms of the Facility Letter (including the General Terms and Conditions
and the Facility Schedules attached), the terms of the Facility Letter will
prevail.

The Bank may, at its discretion, change any of the provisions of the Facility
Letter (including interest rates, fees and/or the General Terms and Conditions
attached), including so as to reflect increased risk to the Bank as a result of
a change in the Borrower’s circumstances and/or if the cost to the Bank of
monitoring and/or administering the Facility increases by giving (except in the
case of changes to the interest rate) at least 30 days’ written notice to the
Borrower. Changes to third party published interest rate (such as the Bank of
England Base Rate or LIBOR) take effect within one working day of the change
being published. For changes to all other interest rates (including without
limitation the margin by which interest payable exceeds a prevailing third party
published interest rate), the Bank will give at least 2 months’ notice if the
Borrower is a micro-enterprise or small charity (as defined in the Business
Banking Terms and Conditions) or at least 30 days’ notice if the Borrower is
neither a micro-enterprise nor a small charity.

The Bank may introduce new fees in relation to the Facility if the risk to the
Bank of making the Facility available to the Borrower increases as a result of a
change in the Borrower’s circumstances and/or if the cost to the Bank of
monitoring and/or administering the Facility increases. If the Bank intends to
introduce new fees written notice will be sent to the Borrower at least 30 days
before the introduction of those fees.

2

--------------------------------------------------------------------------------

 

Renewal

The Facility Letter replaces any previous facility letter issued by the Bank in
connection with the Facilities and from the date of acceptance of the Facility
Letter any such previous facility letter will be withdrawn and all existing
liabilities in respect of the Facilities will be governed by the terms and
conditions in the Facility Letter.

Acceptance

To accept this offer please arrange for the enclosed copy of the Facility Letter
to be signed and returned to the address above to arrive no later than 60 days
from the date of the Facility Letter. If not accepted within this period, the
offer will lapse.

Yours faithfully

N Rochester

Senior Corporate Banking Manager

For and on behalf of HSBC Bank plc

 

Schedules:

  

 

Forward Exchange Contracts and Currency Option Facility Schedule

 

 

  

 

Engagements including Bank Guarantees and Foreign Bills/Cheques for Negotiation
Facilities Schedule

 

 

  

 

Import Line Facility Schedule

 

 

  

 

Security Schedule

 

 

  

 

Pre-Drawdown Conditions Schedule

 

 

  

 

Undertakings Schedule

 

 

  

 

Representations Schedule

 

 

  

 

General Terms and Conditions

 

 

 

 

3

--------------------------------------------------------------------------------

 

Forward Exchange Contracts and Currency Option Facility Schedule

1

Drawings

(a)

This Facility may be used for the purpose of spot and forward foreign exchange
transactions and for currency options.

(b)

The Bank may in its discretion decide whether or not this Facility may be
utilised and may specify pre-conditions to such utilisation.

2

International Foreign Exchange Market Master Agreement (IFEMA) Terms
International Currency Options Market Master Agreement (ICOM) Terms

(a)

Notwithstanding any non-execution of product documentation:

(i)

each foreign exchange utilisation will be deemed to be subject to and will be
subject to the terms of IFEMA; and

(ii)

each currency option utilisation will be deemed to be subject to and will be
subject to the terms of ICOM.

(b)

If there is any conflict between the terms of the Facility Letter and those of
IFEMA or ICOM, the terms of IFEMA or ICOM (as appropriate) will prevail, except
in respect of any provisions in this Forward Exchange Contracts and Currency
Option Facility Schedule which are expressed to be additional to or in
replacement for any relevant IFEMA or ICOM provisions.

(c)

Copies of IFEMA and ICOM terms are available from the Bank on request.

(d)

Unless there is agreement in writing to the contrary, while this option is in
force, the terms of the Facility Letter and particularly the terms of (a) and
(b) above will continue to apply notwithstanding any pre-existing product
documentation.

3

Financial Services and Markets Act 2000

No forward purchase or sale of any currency may be made for investment purposes
(as mentioned in article 84 of the Financial Services and Markets Act 2000
(Regulated Activities) Order 2001) without the Bank’s prior written consent.

4

Contract Periods

Without affecting any of the Bank’s rights under the Facility Letter, the
duration of any foreign exchange transaction or currency option entered into
under this Facility will not exceed twelve months.

5

Settlement Limit

Without affecting any of the Bank's rights under the Facility Letter, the
maximum amount for delivery for value on any one day shall not at any time
exceed USD 1,800,000 (or its Sterling Equivalent as appropriate).

 

 

 

4

--------------------------------------------------------------------------------

 

Engagements INCLUDING BANK GUARANTEES and

Foreign BILLS/Cheques for Negotiation Facilities Schedule

1

Drawings

(a)

Each drawing under these Facilities will be made in accordance with and subject
to the Bank’s current practice from time to time. Such practice will be
explained on request as drawings are requested.

(b)

The Bank may in its discretion decide whether or not a drawing may be made under
any of these Facilities and may specify pre-conditions to such drawing.

(c)

Without prejudice to the foregoing, the Borrower agrees, acknowledges and
authorises that any request for a drawing under the Engagements Facility will
require the:

(i)

completion of an application form in paper or electronic format and submitted to
the Bank by delivery method(s) agreed with the Bank, and, where required by the
Bank, following execution of: (A) any agreement(s) for or relating to use of the
Bank’s electronic banking services, and/or (B) a fax indemnity (as the case
requires); and

(ii)

provision of a counter-indemnity, either by execution (on a request by request
basis) of the counter-indemnity appearing overleaf on paper format application
form, or by execution of an omnibus counter-indemnity (at the Borrower’s
election, except that the execution of an omnibus counter-indemnity will be
mandatory before any application can be submitted using the Bank’s electronic
banking services),

in each case, in the Bank’s preferred form current from time to time.

(d)

The Borrower agrees and authorises that any application form, and all such other
documents the Bank may require completed in relation thereto, may be completed,
and any issuance instructions may be given, from time to time:

(i)

by any persons authorised to instruct the Bank to make payments on behalf of the
Borrower, in the amount of the relevant instrument, under the terms of the
account mandate provided to the Bank by the Borrower and then current; or

(ii)

upon receipt of an executed omnibus counter-indemnity supporting applications
made from time to time using any of the Bank’s electronic banking services, by
any persons authorised or purporting to be authorised to instruct the Bank by
electronic means as empowered in accordance with the agreement(s) between the
Borrower and the Bank relating to the Borrower’s use of the electronic banking
services and that any of such persons be authorised to agree with the Bank
through any such electronic banking services the terms and conditions relating
to such issued instrument from time to time.

2

Bills and Termination

Following demand for repayment, the Bank may require the Borrower to pay to the
Bank monies equivalent in amount to the aggregate of the face value of all
outstanding documentary letters of credit and bills accepted, purchased,
negotiated or discounted by the Bank to meet such documentary letters of credit
and bills on their maturities.

3

Recourse

Any drawings under these Facilities are made with recourse to the Borrower and
will be subject to the Bank’s right at any time to demand immediate repayment of
all sums owing to it.

 

 

 

5

--------------------------------------------------------------------------------

 

IMPORT LINE FACILITY SCHEDULE

1

Options

This Facility comprises a Documentary Credits Option (the Option).

2

Drawings

(a)

Each drawing under this Facility will be made in accordance with and subject to
the Bank’s current practice from time to time. Such practice will be explained
on request as drawings are requested.

(b)

The Bank may in its discretion decide whether or not a drawing may be made under
this Facility and may specify pre-conditions to such drawing.

3

Documentary Credits Option

(a)

Without prejudice to the foregoing, the Borrower agrees, acknowledges and
authorises that a request for a drawing under this Facility will require
completion of an application form in paper or electronic format and submitted to
the Bank by delivery method(s) agreed with the Bank, and, where required by the
Bank, following execution of: (A) any agreement(s) for or relating to use of the
Bank’s electronic banking services, and/or (B) a fax indemnity (as the case
requires).

(b)

The opening by the Bank of a documentary letter of credit (“Credit”) will
constitute a drawing under this Import Option for the full amount of such
Credit.

(c)

The Borrower agrees and acknowledges that any Credit issued by the Bank shall be
subject to the Bank’s terms and conditions applicable from time to time to the
issue of a Credit, as set out in the Bank’s preferred form of application form
(whether in paper or electronic format).

(d)

The Borrower agrees and authorises that any application form, and all such other
documents the Bank may require completed in relation thereto, may be completed,
and any issuance instructions may be given, from time to time:

(i)

by any persons authorised to instruct the Bank to make payments on behalf of the
Borrower, in the amount of the relevant instrument, under the terms of the
account mandate provided to the Bank by the Borrower and then current; or

(ii)

by any persons authorised or purporting to be authorised to instruct the Bank by
electronic means as empowered in accordance with the agreement(s) between the
Borrower and the Bank relating to the Borrower’s use of the electronic banking
services and that any of such persons be authorised to agree with the Bank
through any such electronic banking services the terms and conditions relating
to such issued instrument from time to time.

(e)

Within the limit relevant to this Documentary Credit Option drawings may be made
up to a maximum of £300,000 (Three hundred thousand pounds) outstanding at any
one time to open sight documentary credits where the Bank does not obtain
control over the relevant goods via documents of title.

4

Interest

(a)

Interest will be debited at the maturity of the relevant loan to the Borrower’s
current account with the Bank as nominated for loan repayment in the loan
application form.

(b)

The General Terms and Conditions attached also apply.

5

Insurance

The Borrower will ensure that insurance cover will have been effected over all
goods subject to finance in connection with the Facility Letter. The Borrower
confirms that it holds such cover and that declarations under the policies are
made for the respective shipments. The Borrower will, upon request, produce to
the Bank the relevant policy of insurance.

6

Recourse

Any drawings under this Facility are made with recourse to the Borrower and will
be subject to the Bank’s right at any time to demand immediate repayment of all
sums owing to it.

 

 

 

6

--------------------------------------------------------------------------------

 

SECURITY SCHEDULE

Company Guarantee to be given by Powell Industries PLC to secure all liabilities
of Powell (UK) Limited, limited to £22,000,000.

Agreement to Postpone Repayment of all indebtedness owing by Powell (UK) Limited
to Powell Industries Inc.

Counter-Indemnity from Powell (UK) Limited in respect of guarantees given by the
Bank.

 

 

 

7

--------------------------------------------------------------------------------

 

PRE-DRAWDOWN Conditions SCHEDULE

Acceptance of the Facility Letter

Receipt by the Bank of the Facility Letter accepted on behalf of the Borrower by
all appropriate signatories.

Authorisations

(a)

Receipt by the Bank of a copy of the certificate of incorporation of the
Borrower and each company giving Security certified as up to date by the company
secretary.

(b)

Receipt by the Bank of a certified copy of board resolutions of the directors of
the Borrower and each company giving Security:

(i)

in relation to the Borrower, approving the Facility Letter and authorising a
person or persons to accept the Facility Letter; and

(ii)

approving the Omnibus Counter-Indemnity and authorising a person or persons to
sign the Omnibus Counter-Indemnity

(iii)

approving the Fax Indemnity and authorising a person or persons to sign the Fax
Indemnity

(iv)

approving any Security to be given by the Borrower and each company giving
Security and authorising persons to execute that Security.

The board resolutions are to be certified as true and correct by the chairman of
the board meeting and the company secretary.

(c)

(i) Receipt of a copy of an Omnibus Counter-Indemnity duly executed, in support
of applications for the issue of Engagements including Bank Guarantees and
Standby Documentary Credits (as the case may be) from time to time

(ii) Receipt of a copy of a duly executed Fax Indemnity

Security

(a)

Evidence that the Borrower and anyone else giving Security has good and
marketable title to the assets (the Assets) over which they are providing
Security.

(b)

Security documents in form and content satisfactory to the Bank.

(c)

Receipt by the Bank of the Security documents properly executed by the parties
to them.

(d)

Any documents required to enable registration of the Security at the Land
Registry.

(e)

Receipt of a copy of an Omnibus Counter-Indemnity duly executed, in support of
applications for the issue of Engagements including Bank Guarantees and Standby
Documentary Credits (as the case may be) from time to time

(f)

A duly executed Fax Indemnity

(g)

(i) the Omnibus Counter-Indemnity,

(ii) the Fax Indemnity

Valuation

Receipt by the Bank of a satisfactory valuation of the Assets by an independent
professional valuer, addressed to the Bank (and such other persons as the Bank
may require).

Insurance

Evidence of insurance of the assets of the Borrower and each Company in
accordance with the Insurance provisions in the Undertakings Schedule

Miscellaneous

(a)

Compliance with the Bank’s “know your customer” requirements.

(b)

Receipt by the Bank of a bank mandate form completed by the Borrower.

 

 

 

8

--------------------------------------------------------------------------------

 

Undertakings SCHEDULE

Additional Security

Immediately on the Bank’s request, the Borrower will provide cash in the amount
required by the Bank and subject to Security in favour of the Bank (at the
Borrower’s expense and in form and content satisfactory to the Bank) in respect
of any of the Borrower’s liabilities to the Bank (whether present or future,
actual or contingent).

Environmental Obligations

The Borrower will comply, and will procure that each Company complies, with all
applicable current laws, regulations and practices relating to the protection of
the environment from pollution (the Environmental Obligations).

Insurance

(a)

If required by the Bank, the Borrower will keep, and will procure that each
Company keeps, its assets fully insured against fire, theft, explosion,
terrorist activities, floods, storm and other reasonable risks for their full
reinstatement value with an insurer acceptable to the Bank. The insurance will
also cover financial loss following business interruption as a result of damage
or loss of the Borrower’s and each Company’s assets caused by the insured risks.

(b)

The Borrower will provide the Bank with a copy of the relevant policies and
insurance premium receipts upon request.

Information

(a)

The Borrower will promptly provide to the Bank any information that the Bank
may, from time to time, reasonably request.

(b)

The Borrower will also provide to the Bank:

(i)

where the Borrower is required to prepare audited accounts by law, audited
individual accounts, or

(ii)

where the Borrower is not required to prepare audited accounts by law, unaudited
individual accounts,

not later than three months after the Borrower’s balance sheet date.

(c)

Where the Borrower’s financial accounts have not been audited, the Bank may
request an audit be carried out at the Borrower’s expense by an auditor
acceptable to the Bank.

(d)

All accounts and other financial information provided to the Bank will be
prepared in accordance with generally accepted accounting standards.

(e)

The information that the Bank asks for may be required, for example, to enable
it to understand the Borrower’s financial position and to assess the Borrower’s
ability to meet its obligations in the Facility Letter.

Restriction on Lending

The Borrower will not advance, whether subject to a formal or informal
arrangement, any monies by way of a loan to a director of the Borrower, a
director of the Borrower’s Group or a director of any Subsidiary without the
prior written consent of the Bank.

In this provision:

(a)

the term Group means a parent undertaking and its subsidiary undertakings as
defined in section 1162 and Schedule 7 of the Companies Act 2006 (as the same
may be amended, varied or replaced). Unless the context requires otherwise, the
application of the definition of Group to any company at any time shall apply to
the company as it is at that time; and

(b)

the term Subsidiary means a subsidiary undertaking as defined in section 1162
and Schedule 7 of the Companies Act 2006 (as the same may be amended, varied or
replaced). Unless the context requires otherwise:

(i)

the application of the definition of Subsidiary to any company at any time shall
apply to the company as it is at that time; and

(ii)

references to Subsidiary are references to a Subsidiary of any of the Borrower.

Negative pledge

The Borrower will not , and will procure that each Company does not, create or
allow any mortgage, charge, pledge, lien (other than a lien arising by operation
of law) or other encumbrance over all or any part of its assets or revenues or
uncalled capital.

9

--------------------------------------------------------------------------------

 

Miscellaneous

If required by the Bank, the Borrower will pay, and will procure that each
Company pays, any rental and other income from its assets which are the subject
of any Security into an account with the Bank or to such account as the Bank may
require.

Management Information

The Borrower will submit to the Bank quarterly management accounts in a form
acceptable to the Bank within 60 days of the end of the quarter to which they
relate. Such management accounts are to contain a management information pack
from Powell Industries Inc including covenant compliance with Bank Of America
facilities with Powell (UK) Limited’s management information included.

 

 

 

10

--------------------------------------------------------------------------------

 

Representations SCHEDULE

Status

The Borrower is duly incorporated with limited liability under the laws of
England and has the power to own its assets and carry on its business as it is
being conducted.

Power and authority

The Borrower and each Company has:

(a)

the power and authority to enter into the Facility Letter and the Security to
which it is a party and to perform and observe the obligations under those
documents; and

(b)

has completed the Security to which it is a party in accordance with its
constitutional documents.

Obligations under the Facility Letter

The Borrower is in full compliance with its obligations under the Facility
Letter, including the Undertakings.

Environmental Obligations

The Borrower and each Company is in full compliance with the Environmental
Obligations and the Borrower is not aware of any circumstance that may prevent
full compliance in the future.

No misleading information

(a)

The Borrower has disclosed to the Bank all facts to enable the Bank to consider
whether to make available the Facilities to it.

(b)

All information provided by or on behalf of the Borrower and each Company was
true, complete and accurate in all material respects as at the date it was
provided and has not become materially adversely misleading or incorrect.

Centre of main interests

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the Regulation), the centre of main interest (as that
term is used in Article 3(1) of the Regulation) of the Borrower is situated in
England and Wales.

Time for making representations

Each representation and warranty will be taken to be made by the Borrower daily
until the Facilities have been repaid in full by reference to the facts and
circumstances existing at the date the representation or warranty is made.

 

 

 

11

--------------------------------------------------------------------------------

 

GENERAL TERMS AND CONDITIONS

The following terms and conditions will apply to the Facilities.

1

Sterling Equivalents

(a)

The sterling equivalent (the Sterling Equivalent) of any amount denominated in
another currency will be calculated by reference to the Bank’s then prevailing
spot selling rate of exchange for the relevant currency of denomination against
sterling.

(b)

In order to determine compliance or otherwise with the Limits, the aggregate
Sterling Equivalents for all drawings outstanding and/or proposed will be
calculated at such time as the Bank determines before each drawing is made.

2

Drawings

The Bank may, at any time:

(a)

refuse payment of any cheque or other order for payment which would result in
the Borrower going over a Limit; and/or

(b)

refuse to allow any drawing or other disposal against any credit balance on any
of the Borrower’s current accounts with the Bank if, as a result, the Borrower
would go over a Limit.

3

Repayments and Drawings on the Same Day

(a)

If a drawing is due for repayment on a day when the Borrower is entitled to make
a drawing, the Bank may require:

(i)

the amount of the drawing to be repaid to be deducted from the amount of the
drawing to be made; and

(ii)

only the difference in the amounts (if any) to be paid to the Borrower.

(b)

If the relevant drawings are denominated in different currencies, any difference
will be calculated at such time as the Bank determines before the drawing by the
Borrower by application of the Bank’s then prevailing spot selling rate of
exchange for the currency due to the Bank against the currency to be drawn by
the Borrower.

4

Interest on Facilities available in Sterling

(a)

Interest will be calculated on a daily basis and on the basis that there are 365
days in each year. Interest calculated on this basis will be payable in respect
of each of the 365 days in a calendar year (366 in a leap year).

(b)

On the dates interest (or any other charge) is debited, interest will become
payable on any borrowings created by such debit.

(c)

The Bank may, from time to time and at its discretion, change its interest
rates. The Bank makes its current interest rates available and gives notice of
changes in its interest rates in accordance with the Facility Letter and/or the
Business Banking Terms and Conditions.

(d)

If the Bank demands repayment of the Facilities or any of them, interest after
demand will be charged at the same rates and on the same basis as before
demand., except that:

(i)

in relation to the Import Line Facility, the Bank reserves the right to charge
interest after demand on the Bank’s quarterly charging dates which at present
are during March, June, September and December even though the relevant loan may
not have matured at the date of such demand.

5

Interest on Facilities available in Currencies other than Sterling

(a)

Interest will be payable on the outstanding amount of the relevant Facility at
the rate specified in the Facility Letter calculated on a daily basis and on the
basis that there are 360 days in each year. Interest calculated on this basis
will be payable in respect of each of the 365 days in a calendar year (366 in a
leap year).

(b)

Interest will be calculated up to and including the last Business Day of each
May and November or upon earlier termination of any relevant Facility and
debited in arrears on such day as the Bank determines to the relevant currency
account together with any applicable commission charge in accordance with the
Bank’s then current tariff.

(c)

On the dates interest (or any other charge) is debited, interest will become
payable on any borrowings created by such debit.

(d)

If the Bank demands repayment of the Facilities or any of them, interest after
demand will be charged at the same rates and on the same basis as before
demand., except that in relation to the Import Line Facility, the Bank reserves
the right to charge interest after demand on the Bank’s quarterly charging dates
which at present are during March, June, September and December even though the
relevant loan may not have matured at the date of such demand.

12

--------------------------------------------------------------------------------

 

6

Miscellaneous Provisions Relating to Facilities available in Currencies other
than Sterling

(a)

If, in the opinion of the Bank, deposits in a currency are not available to the
Bank to finance any drawing on the relevant currency account:

(i)

such drawing may, at the Bank’s discretion, be re-denominated in such currency
as the Bank determines by reference to the Bank’s then prevailing spot selling
rate of exchange for the outstanding currency against the currency of
re-denomination; and

(ii)

any re-denominated drawing may also be subject to re-denomination in accordance
with (i) above.

(b)

Upon any re-denomination, for any reason, the Bank may vary the terms of any
relevant Facility relating to notice periods, interest rates, the basis of
interest calculations and the value dating of credits received, if, in the
opinion of the Bank, these terms are not appropriate for the re-denominated
currency.

(c)

If the Bank demands repayment, the Bank may at any time re-denominate in
sterling any amount due to the Bank at the Bank’s then prevailing spot selling
rate of exchange for the relevant outstanding currency against sterling. The
provisions of (b) above will remain in force following any such re-denomination.

(d)

Any reference to euro means the euro unit as defined in Regulation (EC)
No. 1103/97 pronounced by the Council of the European Union and any reference to
national currency unit has the meaning given to such expression by such
Regulation, namely a unit of the currency of a participating Member State, as
that unit is defined on the day before the start of the third stage of Economic
and Monetary Union.

If a change in any national currency unit occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency), the Facility Letter will be amended to the extent the Bank determines
is necessary to reflect this change.

(e)

The Bank will not be under any obligation to accept any instructions, receive or
make any payment or carry out any other transaction denominated in the euro or
in any national currency unit on a day on which the Bank is not normally open
for general business in the relevant jurisdiction where such transactions are to
be received or carried out, whether or not such a day is a Business Day for
transactions in the euro or the relevant national currency unit.

7

Payments

(a)

All payments by the Borrower will be made in cleared funds in the currency in
which the payment is due on a Business Day on the due date for payment or, if
that day is not a Business Day, on the next succeeding Business Day.

(b)

All payments will be made without any deduction or withholding (whether in
respect of set-off, counterclaim, duties, taxes, charges or otherwise).

(c)

If the Borrower is required by law to make any deduction or withholding from a
payment, it will promptly pay to the Bank such additional sums as will make the
net sum received by the Bank equal to the full sum payable had there been no
deduction or withholding.

8

Costs and Expenses

(a)

The Borrower will pay to the Bank the amount of all costs and expenses
(including any legal, security and valuation fees), stamp duty, taxes and other
charges and registration costs incurred or charged by the Bank in connection
with:

(i)

the negotiation, preparation, administration, amendment, variation or
supervision of the Facilities, the Facility Letter and/or any Security; and

(ii)

the enforcement of or the preservation of any rights under the Facility Letter
and/or any Security and any proceedings instituted by or against the Bank as a
consequence of taking or holding the Security or enforcing these rights.

The Bank will debit these costs to the Borrower’s current account with the Bank.
The Bank will advise the Borrower of the amount of such costs before they are
debited.

9

Indemnity

The Borrower will indemnify the Bank on demand against any cost, loss or
liability incurred by the Bank in connection with or arising out of:

(a)

the application of any Facility or any part of it by the Borrower; and/or

(b)

the provision of any Facility or any other banking facilities by the Bank to the
Borrower; and/or

13

--------------------------------------------------------------------------------

 

(c)

the Bank having a security interest in any assets of the Borrower or any other
person providing Security, including:

(i)

those incurred in connection with any litigation, arbitration or administrative
proceedings or regulatory enquiry concerning any Facility or its application; or

(ii)

in respect of a breach of, or a failure to meet, any Environmental Obligations.

10

Demand and Notice

Any demand or notice given by the Bank under the Facility Letter may be:

(a)

by letter addressed to the Borrower or any officer of the Borrower sent by first
class post to or left at the Borrower’s address last known to the Bank or at the
Borrower’s registered office; or

(b)

by fax or other electronic means to the Borrower’s last known fax number or
electronic mail address.

If sent by post, the demand or notice will be taken to have been made or given
at noon the second day following the day the letter was posted. If sent by fax
or other electronic means, the demand or notice will be taken to have been made
or given at the time of transmission.

Unless otherwise advised by the Bank any notices given by the Borrower to the
Bank under this letter will be delivered to this office.

11

Joint Borrowers

If the Borrower consists of two or more persons (whether corporates, partners or
otherwise):

(a)

they will be jointly and individually liable to the Bank for the Facilities and
for any other moneys from time to time owing to the Bank in respect of the
Facilities;

(b)

any notice given to any one of them under the Facility Letter will be notice to
all of them;

(c)

if at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable against any one or more of them, it
will remain enforceable against the others as if it had been addressed to only
to those others;

(d)

the Bank’s rights against any one such person will not be impaired, discharged
or otherwise affected by:

—

the Bank granting any time or indulgence to any of the others;

—

the Bank varying or releasing any of the others from any liability to the Bank
or any Security relating to such liability;

—

the Bank failing to take any such Security; and/or

—

any act, event or omission which would, but for these provisions, impair,
discharge or otherwise affect any of such rights of the Bank; and

(e)

no such person will be entitled without the written consent of the Bank to
exercise any right or make any claim against any of the others (including any
right of subrogation or right to prove in a liquidation) arising by virtue of
any payment made in accordance with the Facility Letter or otherwise in
connection with the Facility Letter.

12

Miscellaneous

(a)

Business Day means a day (other than a Saturday or Sunday) and time on which the
relevant banking offices and markets are open for business for the currency and
transaction involved and, if the relevant currency is the euro, a day on which
the Trans-European Automated Real-time Gross Settlement Express Transfer payment
system is open for settlement of payments in euro.

(b)

Facility Current Account means the current account of the Borrower with the Bank
on which the Facility is run.

(c)

No delay or failure by the Bank in exercising any right or remedy will be taken
to mean or take effect as a waiver or release of that right or remedy. The Bank
will always be entitled to exercise all its rights and remedies unless it has
expressly waived them in writing.

(d)

If at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of the remaining provisions of the Facility Letter will not be
in any way affected.

14

--------------------------------------------------------------------------------

 

(e)

If it becomes unlawful for the Bank to perform all or any of its obligations
under the Facility Letter, then the Bank will notify the Borrower and:

(i)

the Borrower will repay any parts of the Facilities which have been drawn down
together with all other amounts due and owing to the Bank; and

(ii)

any parts of the Facilities that have not been drawn down will be cancelled.

(f)

The Bank and the Borrower agree that the terms of the Facility Letter will not
be enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by
any person who is not a party to the Facility Letter.

(g)

If the Borrower does not accept the Facility Letter, the Bank may allow drawings
under the Facilities and this will be taken to be acceptance of the terms and
conditions of the Facility Letter (without amendment).

(h)

The Borrower may sign any number of copies of the Facility Letter and these
copies, together with the copy or copies signed on behalf of the Bank, will form
a single document.

13

Governing Law and Enforcement

(a)

For facilities on accounts held in England, the Facility is governed by and
construed in accordance with English law and all claims and disputes (including
non-contractual claims and disputes) arising out of or in connection with the
Facility or its subject matter, negotiation or formation will be determined in
accordance with English law.

(b)

The Borrower and the Bank both submit to the non-exclusive jurisdiction of the
courts of England and Wales in relation to all claims, disputes, differences or
other matters (including non-contractual claims, disputes, differences or other
matters) arising out of or in connection with the Facility

(c)

The Borrower:

(i)

waives any objection to the courts of England including an objection on grounds
of inconvenience; and

(ii)

agrees that a judgment or order of a court of England in connection with the
Facility Letter is binding on it and may be enforced against it in the courts of
any other jurisdiction.

 

 

 

15

--------------------------------------------------------------------------------

 

ACCEPTANCE BY THE BORROWER

We, Powell (UK) Limited, accept the offer and agree to all the terms and
conditions contained in the Facility Letter dated 28 August 2014.

Date:

Director:

Director and

Secretary:

(Signed for and on behalf of Powell (UK) Limited, pursuant to a Resolution of
the Board of Directors passed on .                     ).

The Directors

Powell (UK) Limited

Ripley Road

Bradford

West Yorkshire

BD4 7EH

29 August 2014

Dear Sirs

HSBC Bank plc (the Bank) is pleased to offer Powell (UK) Limited (the Borrower)
the facilities referred to below (each a Facility and together the Facilities)
on and subject to the terms set out in this letter (the Facility Letter).

The Bank recommends that the Borrower seek independent advice before accepting
the offer in the Facility Letter.

Facilities

Drawings may be made under the following Facilities, provided that the aggregate
amount of drawings (or Sterling Equivalent (as defined in the General Terms and
Conditions attached) as appropriate) does not at any time go over the relevant
Limit, unless we agree otherwise.

 

 

  

Limit

 

Forward Exchange Contracts and Currency Options

  

 

USD 4,500,000

 

 

 

 

 

 

Engagements including Bank Guarantees

  

 

£5,000,000

  

 

 

 

 

 

Foreign Bills/Cheques for Negotiation

  

 

£100,000

  

Import Line

 

 

 

 

comprising:

  

 

£300,000

  

Documentary Credits

  

 

 

 

Please refer to the relevant Schedule to the Facility Letter for details of the
sub-limit (the Sub-Limit) which apply to the Option within the Import Line
Facility.

Availability

The Bank may at any time withdraw the Facilities and/or demand repayment of all
sums owing to it. Subject to this, the Facilities are due for review by 30 July
2015.

The Borrower may, at any time, repay the amount owing to the Bank, together with
any interest and charges owing, and tell the Bank, in writing, that all or any
of the Facilities are no longer required.

16

--------------------------------------------------------------------------------

 

Forward Exchange Contracts and Currency Option Facility

Details of the Forward Exchange Contracts and Currency Option Facility are set
out in the Forward Exchange Contracts and Currency Option Facility Schedule.

Engagements and Foreign Bills/Cheques for Negotiation Facilities

Details of the Engagements and Foreign Bills/Cheques for Negotiation Facilities
are set out in the Engagements and Foreign Bills/Cheques for Negotiation
Facilities Schedule.

Import Line Facility

Details of the Import Line Facility, including the rates of interest payable on
this Facility are set out in the Import Line Facility Schedule.

Fees

An arrangement fee of £20,000 will be payable by the borrower upon acceptance of
the Facility Letter.

All other fees, costs and expenses mentioned in the General Terms and Conditions
attached will be payable by the Borrower.

Security

The Borrower’s obligations to the Bank under the Facility Letter will be secured
by:

(c)

all existing security (if any) and any future security held by the Bank for
those obligations; and

(d)

security in the Bank’s preferred form as set out in the Security Schedule,

(together the Security).

The Security is required as a secondary source of repayment in the event that
the Borrower fails to repay the Facilities as set out in the Facility Letter.

The Bank is entitled at any time, at the Borrower’s expense, to obtain further
valuations of any assets/properties charged to secure:

(c)

the Borrower’s obligations to the Bank; and/or

(d)

a guarantor’s obligations under any guarantee which is taken to secure the
Borrower’s obligations to the Bank.

Pre-Drawdown Conditions

The Facilities will not become available until the conditions set out in the
Pre-Drawdown Conditions Schedule (the Pre-Drawdown Conditions) have been
complied with to the satisfaction of the Bank.

Undertakings and Representations

Without affecting the Bank’s right at any time to withdraw the Facilities and/or
demand repayment of all sums owing to it, the Borrower will:

(c)

give the undertakings (the Undertakings) set out in the Undertakings Schedule to
the Bank which will remain in force until the Facilities have been repaid in
full; and

(d)

make the representations and warranties set out in the Representations Schedule
to the Bank.

Terms and Conditions

Further details of the terms and conditions that apply to the Facilities are set
out in the General Terms and Conditions and the Facilities Schedules attached to
the Facility Letter. The General Terms and Conditions and the terms and
conditions applying to the Facilities Schedules are incorporated into the
Facility Letter.

17

--------------------------------------------------------------------------------

 

The Facilities are also subject to the Business Banking Terms and Conditions, as
published from time to time, and a further copy of which is available on
request. If there is any conflict between Business Banking Terms and Conditions
and the terms of the Facility Letter (including the General Terms and Conditions
and the Facility Schedules attached), the terms of the Facility Letter will
prevail.

The Bank may, at its discretion, change any of the provisions of the Facility
Letter (including interest rates, fees and/or the General Terms and Conditions
attached), including so as to reflect increased risk to the Bank as a result of
a change in the Borrower’s circumstances and/or if the cost to the Bank of
monitoring and/or administering the Facility increases by giving (except in the
case of changes to the interest rate) at least 30 days’ written notice to the
Borrower. Changes to third party published interest rate (such as the Bank of
England Base Rate or LIBOR) take effect within one working day of the change
being published. For changes to all other interest rates (including without
limitation the margin by which interest payable exceeds a prevailing third party
published interest rate), the Bank will give at least 2 months’ notice if the
Borrower is a micro-enterprise or small charity (as defined in the Business
Banking Terms and Conditions) or at least 30 days’ notice if the Borrower is
neither a micro-enterprise nor a small charity.

The Bank may introduce new fees in relation to the Facility if the risk to the
Bank of making the Facility available to the Borrower increases as a result of a
change in the Borrower’s circumstances and/or if the cost to the Bank of
monitoring and/or administering the Facility increases. If the Bank intends to
introduce new fees written notice will be sent to the Borrower at least 30 days
before the introduction of those fees.

Renewal

The Facility Letter replaces any previous facility letter issued by the Bank in
connection with the Facilities and from the date of acceptance of the Facility
Letter any such previous facility letter will be withdrawn and all existing
liabilities in respect of the Facilities will be governed by the terms and
conditions in the Facility Letter.

Acceptance

To accept this offer please arrange for the enclosed copy of the Facility Letter
to be signed and returned to the address above to arrive no later than 60 days
from the date of the Facility Letter. If not accepted within this period, the
offer will lapse.

Yours faithfully

N Rochester

Senior Corporate Banking Manager

For and on behalf of HSBC Bank plc

 

Schedules:

 

 

Forward Exchange Contracts and Currency Option Facility Schedule

 

 

 

 

Engagements including Bank Guarantees and Foreign Bills/Cheques for

Negotiation Facilities Schedule

 

 

 

 

Import Line Facility Schedule

 

 

 

 

Security Schedule

 

 

 

 

Pre-Drawdown Conditions Schedule

 

 

 

 

Undertakings Schedule

 

 

 

 

Representations Schedule

 

 

 

 

General Terms and Conditions

 

 

 

 

18

--------------------------------------------------------------------------------

 

Forward Exchange Contracts and Currency Option Facility Schedule

1

Drawings

(c)

This Facility may be used for the purpose of spot and forward foreign exchange
transactions and for currency options.

(d)

The Bank may in its discretion decide whether or not this Facility may be
utilised and may specify pre-conditions to such utilisation.

2

International Foreign Exchange Market Master Agreement (IFEMA) Terms

International Currency Options Market Master Agreement (ICOM) Terms

(e)

Notwithstanding any non-execution of product documentation:

(iii)

each foreign exchange utilisation will be deemed to be subject to and will be
subject to the terms of IFEMA; and

(iv)

each currency option utilisation will be deemed to be subject to and will be
subject to the terms of ICOM.

(f)

If there is any conflict between the terms of the Facility Letter and those of
IFEMA or ICOM, the terms of IFEMA or ICOM (as appropriate) will prevail, except
in respect of any provisions in this Forward Exchange Contracts and Currency
Option Facility Schedule which are expressed to be additional to or in
replacement for any relevant IFEMA or ICOM provisions.

(g)

Copies of IFEMA and ICOM terms are available from the Bank on request.

(h)

Unless there is agreement in writing to the contrary, while this option is in
force, the terms of the Facility Letter and particularly the terms of (a) and
(b) above will continue to apply notwithstanding any pre-existing product
documentation.

3

Financial Services and Markets Act 2000

No forward purchase or sale of any currency may be made for investment purposes
(as mentioned in article 84 of the Financial Services and Markets Act 2000
(Regulated Activities) Order 2001) without the Bank’s prior written consent.

4

Contract Periods

Without affecting any of the Bank’s rights under the Facility Letter, the
duration of any foreign exchange transaction or currency option entered into
under this Facility will not exceed twelve months.

5

Settlement Limit

Without affecting any of the Bank's rights under the Facility Letter, the
maximum amount for delivery for value on any one day shall not at any time
exceed USD 1,800,000 (or its Sterling Equivalent as appropriate).

 

 

 

19

--------------------------------------------------------------------------------

 

Engagements INCLUDING BANK GUARANTEES and

Foreign BILLS/Cheques for Negotiation Facilities Schedule

1

Drawings

(d)

Each drawing under these Facilities will be made in accordance with and subject
to the Bank’s current practice from time to time. Such practice will be
explained on request as drawings are requested.

(e)

The Bank may in its discretion decide whether or not a drawing may be made under
any of these Facilities and may specify pre-conditions to such drawing.

(c)

Without prejudice to the foregoing, the Borrower agrees, acknowledges and
authorises that any request for a drawing under the Engagements Facility will
require the:

(iii)

completion of an application form in paper or electronic format and submitted to
the Bank by delivery method(s) agreed with the Bank, and, where required by the
Bank, following execution of: (A) any agreement(s) for or relating to use of the
Bank’s electronic banking services, and/or (B) a fax indemnity (as the case
requires); and

(iv)

provision of a counter-indemnity, either by execution (on a request by request
basis) of the counter-indemnity appearing overleaf on paper format application
form, or by execution of an omnibus counter-indemnity (at the Borrower’s
election, except that the execution of an omnibus counter-indemnity will be
mandatory before any application can be submitted using the Bank’s electronic
banking services),

in each case, in the Bank’s preferred form current from time to time.

(d)

The Borrower agrees and authorises that any application form, and all such other
documents the Bank may require completed in relation thereto, may be completed,
and any issuance instructions may be given, from time to time:

(i)

by any persons authorised to instruct the Bank to make payments on behalf of the
Borrower, in the amount of the relevant instrument, under the terms of the
account mandate provided to the Bank by the Borrower and then current; or

(ii)

upon receipt of an executed omnibus counter-indemnity supporting applications
made from time to time using any of the Bank’s electronic banking services, by
any persons authorised or purporting to be authorised to instruct the Bank by
electronic means as empowered in accordance with the agreement(s) between the
Borrower and the Bank relating to the Borrower’s use of the electronic banking
services and that any of such persons be authorised to agree with the Bank
through any such electronic banking services the terms and conditions relating
to such issued instrument from time to time.

2

Bills and Termination

Following demand for repayment, the Bank may require the Borrower to pay to the
Bank monies equivalent in amount to the aggregate of the face value of all
outstanding documentary letters of credit and bills accepted, purchased,
negotiated or discounted by the Bank to meet such documentary letters of credit
and bills on their maturities.

3

Recourse

Any drawings under these Facilities are made with recourse to the Borrower and
will be subject to the Bank’s right at any time to demand immediate repayment of
all sums owing to it.

 

 

 

20

--------------------------------------------------------------------------------

 

IMPORT LINE FACILITY SCHEDULE

1

Options

This Facility comprises a Documentary Credits Option (the Option).

2

Drawings

(c)

Each drawing under this Facility will be made in accordance with and subject to
the Bank’s current practice from time to time. Such practice will be explained
on request as drawings are requested.

(d)

The Bank may in its discretion decide whether or not a drawing may be made under
this Facility and may specify pre-conditions to such drawing.

3

Documentary Credits Option

(a)

Without prejudice to the foregoing, the Borrower agrees, acknowledges and
authorises that a request for a drawing under this Facility will require
completion of an application form in paper or electronic format and submitted to
the Bank by delivery method(s) agreed with the Bank, and, where required by the
Bank, following execution of: (A) any agreement(s) for or relating to use of the
Bank’s electronic banking services, and/or (B) a fax indemnity (as the case
requires).

(b)

The opening by the Bank of a documentary letter of credit (“Credit”) will
constitute a drawing under this Import Option for the full amount of such
Credit.

(f)

The Borrower agrees and acknowledges that any Credit issued by the Bank shall be
subject to the Bank’s terms and conditions applicable from time to time to the
issue of a Credit, as set out in the Bank’s preferred form of application form
(whether in paper or electronic format).

(d)

The Borrower agrees and authorises that any application form, and all such other
documents the Bank may require completed in relation thereto, may be completed,
and any issuance instructions may be given, from time to time:

(j)

by any persons authorised to instruct the Bank to make payments on behalf of the
Borrower, in the amount of the relevant instrument, under the terms of the
account mandate provided to the Bank by the Borrower and then current; or

(ii)

by any persons authorised or purporting to be authorised to instruct the Bank by
electronic means as empowered in accordance with the agreement(s) between the
Borrower and the Bank relating to the Borrower’s use of the electronic banking
services and that any of such persons be authorised to agree with the Bank
through any such electronic banking services the terms and conditions relating
to such issued instrument from time to time.

(e)

Within the limit relevant to this Documentary Credit Option drawings may be made
up to a maximum of £300,000 (Three hundred thousand pounds) outstanding at any
one time to open sight documentary credits where the Bank does not obtain
control over the relevant goods via documents of title.

4

Interest

(c)

Interest will be debited at the maturity of the relevant loan to the Borrower’s
current account with the Bank as nominated for loan repayment in the loan
application form.

(d)

The General Terms and Conditions attached also apply.

5

Insurance

The Borrower will ensure that insurance cover will have been effected over all
goods subject to finance in connection with the Facility Letter. The Borrower
confirms that it holds such cover and that declarations under the policies are
made for the respective shipments. The Borrower will, upon request, produce to
the Bank the relevant policy of insurance.

6

Recourse

Any drawings under this Facility are made with recourse to the Borrower and will
be subject to the Bank’s right at any time to demand immediate repayment of all
sums owing to it.

 

 

 

21

--------------------------------------------------------------------------------

 

SECURITY SCHEDULE

Company Guarantee to be given by Powell Industries PLC to secure all liabilities
of Powell (UK) Limited, limited to £22,000,000.

Agreement to Postpone Repayment of all indebtedness owing by Powell (UK) Limited
to Powell Industries Inc.

Counter-Indemnity from Powell (UK) Limited in respect of guarantees given by the
Bank.

 

 

 

22

--------------------------------------------------------------------------------

 

PRE-DRAWDOWN Conditions SCHEDULE

Acceptance of the Facility Letter

Receipt by the Bank of the Facility Letter accepted on behalf of the Borrower by
all appropriate signatories.

Authorisations

(b)

Receipt by the Bank of a copy of the certificate of incorporation of the
Borrower and each company giving Security certified as up to date by the company
secretary.

(c)

Receipt by the Bank of a certified copy of board resolutions of the directors of
the Borrower and each company giving Security:

(ii)

in relation to the Borrower, approving the Facility Letter and authorising a
person or persons to accept the Facility Letter; and

(ii)

approving the Omnibus Counter-Indemnity and authorising a person or persons to
sign the Omnibus Counter-Indemnity

(iii)

approving the Fax Indemnity and authorising a person or persons to sign the Fax
Indemnity

(iv)

approving any Security to be given by the Borrower and each company giving
Security and authorising persons to execute that Security.

The board resolutions are to be certified as true and correct by the chairman of
the board meeting and the company secretary.

(c)

(i) Receipt of a copy of an Omnibus Counter-Indemnity duly executed, in support
of applications for the issue of Engagements including Bank Guarantees and
Standby Documentary Credits (as the case may be) from time to time

(ii) Receipt of a copy of a duly executed Fax Indemnity

Security

(e)

Evidence that the Borrower and anyone else giving Security has good and
marketable title to the assets (the Assets) over which they are providing
Security.

(f)

Security documents in form and content satisfactory to the Bank.

(g)

Receipt by the Bank of the Security documents properly executed by the parties
to them.

(h)

Any documents required to enable registration of the Security at the Land
Registry.

(e)

Receipt of a copy of an Omnibus Counter-Indemnity duly executed, in support of
applications for the issue of Engagements including Bank Guarantees and Standby
Documentary Credits (as the case may be) from time to time

(f)

A duly executed Fax Indemnity

(g)

(i) the Omnibus Counter-Indemnity,

(ii) the Fax Indemnity

Valuation

Receipt by the Bank of a satisfactory valuation of the Assets by an independent
professional valuer, addressed to the Bank (and such other persons as the Bank
may require).

Insurance

Evidence of insurance of the assets of the Borrower and each Company in
accordance with the Insurance provisions in the Undertakings Schedule

Miscellaneous

(c)

Compliance with the Bank’s “know your customer” requirements.

(d)

Receipt by the Bank of a bank mandate form completed by the Borrower.

 

 

 

23

--------------------------------------------------------------------------------

 

Undertakings SCHEDULE

Additional Security

Immediately on the Bank’s request, the Borrower will provide cash in the amount
required by the Bank and subject to Security in favour of the Bank (at the
Borrower’s expense and in form and content satisfactory to the Bank) in respect
of any of the Borrower’s liabilities to the Bank (whether present or future,
actual or contingent).

Environmental Obligations

The Borrower will comply, and will procure that each Company complies, with all
applicable current laws, regulations and practices relating to the protection of
the environment from pollution (the Environmental Obligations).

Insurance

(c)

If required by the Bank, the Borrower will keep, and will procure that each
Company keeps, its assets fully insured against fire, theft, explosion,
terrorist activities, floods, storm and other reasonable risks for their full
reinstatement value with an insurer acceptable to the Bank. The insurance will
also cover financial loss following business interruption as a result of damage
or loss of the Borrower’s and each Company’s assets caused by the insured risks.

(d)

The Borrower will provide the Bank with a copy of the relevant policies and
insurance premium receipts upon request.

Information

(f)

The Borrower will promptly provide to the Bank any information that the Bank
may, from time to time, reasonably request.

(g)

The Borrower will also provide to the Bank:

(iii)

where the Borrower is required to prepare audited accounts by law, audited
individual accounts, or

(iv)

where the Borrower is not required to prepare audited accounts by law, unaudited
individual accounts,

not later than three months after the Borrower’s balance sheet date.

(h)

Where the Borrower’s financial accounts have not been audited, the Bank may
request an audit be carried out at the Borrower’s expense by an auditor
acceptable to the Bank.

(i)

All accounts and other financial information provided to the Bank will be
prepared in accordance with generally accepted accounting standards.

(j)

The information that the Bank asks for may be required, for example, to enable
it to understand the Borrower’s financial position and to assess the Borrower’s
ability to meet its obligations in the Facility Letter.

Restriction on Lending

The Borrower will not advance, whether subject to a formal or informal
arrangement, any monies by way of a loan to a director of the Borrower, a
director of the Borrower’s Group or a director of any Subsidiary without the
prior written consent of the Bank.

In this provision:

(a)

the term Group means a parent undertaking and its subsidiary undertakings as
defined in section 1162 and Schedule 7 of the Companies Act 2006 (as the same
may be amended, varied or replaced). Unless the context requires otherwise, the
application of the definition of Group to any company at any time shall apply to
the company as it is at that time; and

(b)

the term Subsidiary means a subsidiary undertaking as defined in section 1162
and Schedule 7 of the Companies Act 2006 (as the same may be amended, varied or
replaced). Unless the context requires otherwise:

(i)

the application of the definition of Subsidiary to any company at any time shall
apply to the company as it is at that time; and

(ii)

references to Subsidiary are references to a Subsidiary of any of the Borrower.

Negative pledge

The Borrower will not , and will procure that each Company does not, create or
allow any mortgage, charge, pledge, lien (other than a lien arising by operation
of law) or other encumbrance over all or any part of its assets or revenues or
uncalled capital.

24

--------------------------------------------------------------------------------

 

Miscellaneous

If required by the Bank, the Borrower will pay, and will procure that each
Company pays, any rental and other income from its assets which are the subject
of any Security into an account with the Bank or to such account as the Bank may
require.

Management Information

The Borrower will submit to the Bank quarterly management accounts in a form
acceptable to the Bank within 60 days of the end of the quarter to which they
relate. Such management accounts are to contain a management information pack
from Powell Industries Inc including covenant compliance with Bank Of America
facilities with Powell (UK) Limited’s management information included.

 

 

 

25

--------------------------------------------------------------------------------

 

Representations SCHEDULE

Status

The Borrower is duly incorporated with limited liability under the laws of
England and has the power to own its assets and carry on its business as it is
being conducted.

Power and authority

The Borrower and each Company has:

(c)

the power and authority to enter into the Facility Letter and the Security to
which it is a party and to perform and observe the obligations under those
documents; and

(d)

has completed the Security to which it is a party in accordance with its
constitutional documents.

Obligations under the Facility Letter

The Borrower is in full compliance with its obligations under the Facility
Letter, including the Undertakings.

Environmental Obligations

The Borrower and each Company is in full compliance with the Environmental
Obligations and the Borrower is not aware of any circumstance that may prevent
full compliance in the future.

No misleading information

(c)

The Borrower has disclosed to the Bank all facts to enable the Bank to consider
whether to make available the Facilities to it.

(d)

All information provided by or on behalf of the Borrower and each Company was
true, complete and accurate in all material respects as at the date it was
provided and has not become materially adversely misleading or incorrect.

Centre of main interests

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the Regulation), the centre of main interest (as that
term is used in Article 3(1) of the Regulation) of the Borrower is situated in
England and Wales.

Time for making representations

Each representation and warranty will be taken to be made by the Borrower daily
until the Facilities have been repaid in full by reference to the facts and
circumstances existing at the date the representation or warranty is made.

 

 

 

26

--------------------------------------------------------------------------------

 

GENERAL TERMS AND CONDITIONS

The following terms and conditions will apply to the Facilities.

1

Sterling Equivalents

(c)

The sterling equivalent (the Sterling Equivalent) of any amount denominated in
another currency will be calculated by reference to the Bank’s then prevailing
spot selling rate of exchange for the relevant currency of denomination against
sterling.

(d)

In order to determine compliance or otherwise with the Limits, the aggregate
Sterling Equivalents for all drawings outstanding and/or proposed will be
calculated at such time as the Bank determines before each drawing is made.

3

Drawings

The Bank may, at any time:

(c)

refuse payment of any cheque or other order for payment which would result in
the Borrower going over a Limit; and/or

(d)

refuse to allow any drawing or other disposal against any credit balance on any
of the Borrower’s current accounts with the Bank if, as a result, the Borrower
would go over a Limit.

3

Repayments and Drawings on the Same Day

(c)

If a drawing is due for repayment on a day when the Borrower is entitled to make
a drawing, the Bank may require:

(iii)

the amount of the drawing to be repaid to be deducted from the amount of the
drawing to be made; and

(iv)

only the difference in the amounts (if any) to be paid to the Borrower.

(d)

If the relevant drawings are denominated in different currencies, any difference
will be calculated at such time as the Bank determines before the drawing by the
Borrower by application of the Bank’s then prevailing spot selling rate of
exchange for the currency due to the Bank against the currency to be drawn by
the Borrower.

4

Interest on Facilities available in Sterling

(e)

Interest will be calculated on a daily basis and o n the basis that there are
365 days in each year. Interest calculated on this basis will be payable in
respect of each of the 365 days in a calendar year (366 in a leap year).

(f)

On the dates interest (or any other charge) is debited, interest will become
payable on any borrowings created by such debit.

(g)

The Bank may, from time to time and at its discretion, change its interest
rates. The Bank makes its current interest rates available and gives notice of
changes in its interest rates in accordance with the Facility Letter and/or the
Business Banking Terms and Conditions.

(h)

If the Bank demands repayment of the Facilities or any of them, interest after
demand will be charged at the same rates and on the same basis as before
demand., except that:

(ii)

in relation to the Import Line Facility, the Bank reserves the right to charge
interest after demand on the Bank’s quarterly charging dates which at present
are during March, June, September and December even though the relevant loan may
not have matured at the date of such demand.

5

Interest on Facilities available in Currencies other than Sterling

(e)

Interest will be payable on the outstanding amount of the relevant Facility at
the rate specified in the Facility Letter calculated on a daily basis and on the
basis that there are 360 days in each year. Interest calculated on this basis
will be payable in respect of each of the 365 days in a calendar year (366 in a
leap year).

(f)

Interest will be calculated up to and including the last Business Day of each
May and November or upon earlier termination of any relevant Facility and
debited in arrears on such day as the Bank determines to the relevant currency
account together with any applicable commission charge in accordance with the
Bank’s then current tariff.

(g)

On the dates interest (or any other charge) is debited, interest will become
payable on any borrowings created by such debit.

(h)

If the Bank demands repayment of the Facilities or any of them, interest after
demand will be charged at the same rates and on the same basis as before
demand., except that in relation to the Import Line Facility, the Bank reserves
the right to charge interest after demand on the Bank’s quarterly charging dates
which at present are during March, June, September and December even though the
relevant loan may not have matured at the date of such demand.

27

--------------------------------------------------------------------------------

 

6

Miscellaneous Provisions Relating to Facilities available in Currencies other
than Sterling

(f)

If, in the opinion of the Bank, deposits in a currency are not available to the
Bank to finance any drawing on the relevant currency account:

(j)

such drawing may, at the Bank’s discretion, be re-denominated in such currency
as the Bank determines by reference to the Bank’s then prevailing spot selling
rate of exchange for the outstanding currency against the currency of
re-denomination; and

(iii)

any re-denominated drawing may also be subject to re-denomination in accordance
with (i) above.

(g)

Upon any re-denomination, for any reason, the Bank may vary the terms of any
relevant Facility relating to notice periods, interest rates, the basis of
interest calculations and the value dating of credits received, if, in the
opinion of the Bank, these terms are not appropriate for the re-denominated
currency.

(h)

If the Bank demands repayment, the Bank may at any time re-denominate in
sterling any amount due to the Bank at the Bank’s then prevailing spot selling
rate of exchange for the relevant outstanding currency against sterling. The
provisions of (b) above will remain in force following any such re-denomination.

(i)

Any reference to euro means the euro unit as defined in Regulation (EC)
No. 1103/97 pronounced by the Council of the European Union and any reference to
national currency unit has the meaning given to such expression by such
Regulation, namely a unit of the currency of a participating Member State, as
that unit is defined on the day before the start of the third stage of Economic
and Monetary Union.

If a change in any national currency unit occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency), the Facility Letter will be amended to the extent the Bank determines
is necessary to reflect this change.

(j)

The Bank will not be under any obligation to accept any instructions, receive or
make any payment or carry out any other transaction denominated in the euro or
in any national currency unit on a day on which the Bank is not normally open
for general business in the relevant jurisdiction where such transactions are to
be received or carried out, whether or not such a day is a Business Day for
transactions in the euro or the relevant national currency unit.

7

Payments

(d)

All payments by the Borrower will be made in cleared funds in the currency in
which the payment is due on a Business Day on the due date for payment or, if
that day is not a Business Day, on the next succeeding Business Day.

(e)

All payments will be made without any deduction or withholding (whether in
respect of set-off, counterclaim, duties, taxes, charges or otherwise).

(f)

If the Borrower is required by law to make any deduction or withholding from a
payment, it will promptly pay to the Bank such additional sums as will make the
net sum received by the Bank equal to the full sum payable had there been no
deduction or withholding.

8

Costs and Expenses

(b)

The Borrower will pay to the Bank the amount of all costs and expenses
(including any legal, security and valuation fees), stamp duty, taxes and other
charges and registration costs incurred or charged by the Bank in connection
with:

(iii)

the negotiation, preparation, administration, amendment, variation or
supervision of the Facilities, the Facility Letter and/or any Security; and

(iv)

the enforcement of or the preservation of any rights under the Facility Letter
and/or any Security and any proceedings instituted by or against the Bank as a
consequence of taking or holding the Security or enforcing these rights.

The Bank will debit these costs to the Borrower’s current account with the Bank.
The Bank will advise the Borrower of the amount of such costs before they are
debited.

9

Indemnity

The Borrower will indemnify the Bank on demand against any cost, loss or
liability incurred by the Bank in connection with or arising out of:

(d)

the application of any Facility or any part of it by the Borrower; and/or

(e)

the provision of any Facility or any other banking facilities by the Bank to the
Borrower; and/or

28

--------------------------------------------------------------------------------

 

(f)

the Bank having a security interest in any assets of the Borrower or any other
person providing Security, including:

(iii)

those incurred in connection with any litigation, arbitration or administrative
proceedings or regulatory enquiry concerning any Facility or its application; or

(iv)

in respect of a breach of, or a failure to meet, any Environmental Obligations.

10

Demand and Notice

Any demand or notice given by the Bank under the Facility Letter may be:

(c)

by letter addressed to the Borrower or any officer of the Borrower sent by first
class post to or left at the Borrower’s address last known to the Bank or at the
Borrower’s registered office; or

(d)

by fax or other electronic means to the Borrower’s last known fax number or
electronic mail address.

If sent by post, the demand or notice will be taken to have been made or given
at noon the second day following the day the letter was posted. If sent by fax
or other electronic means, the demand or notice will be taken to have been made
or given at the time of transmission.

Unless otherwise advised by the Bank any notices given by the Borrower to the
Bank under this letter will be delivered to this office.

11

Joint Borrowers

If the Borrower consists of two or more persons (whether corporates, partners or
otherwise):

(f)

they will be jointly and individually liable to the Bank for the Facilities and
for any other moneys from time to time owing to the Bank in respect of the
Facilities;

(g)

any notice given to any one of them under the Facility Letter will be notice to
all of them;

(h)

if at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable against any one or more of them, it
will remain enforceable against the others as if it had been addressed to only
to those others;

(i)

the Bank’s rights against any one such person will not be impaired, discharged
or otherwise affected by:

—

the Bank granting any time or indulgence to any of the others;

—

the Bank varying or releasing any of the others from any liability to the Bank
or any Security relating to such liability;

—

the Bank failing to take any such Security; and/or

—

any act, event or omission which would, but for these provisions, impair,
discharge or otherwise affect any of such rights of the Bank; and

(j)

no such person will be entitled without the written consent of the Bank to
exercise any right or make any claim against any of the others (including any
right of subrogation or right to prove in a liquidation) arising by virtue of
any payment made in accordance with the Facility Letter or otherwise in
connection with the Facility Letter.

12

Miscellaneous

(i)

Business Day means a day (other than a Saturday or Sunday) and time on which the
relevant banking offices and markets are open for business for the currency and
transaction involved and, if the relevant currency is the euro, a day on which
the Trans-European Automated Real-time Gross Settlement Express Transfer payment
system is open for settlement of payments in euro.

(j)

Facility Current Account means the current account of the Borrower with the Bank
on which the Facility is run.

(k)

No delay or failure by the Bank in exercising any right or remedy will be taken
to mean or take effect as a waiver or release of that right or remedy. The Bank
will always be entitled to exercise all its rights and remedies unless it has
expressly waived them in writing.

(l)

If at any time any one or more of the provisions of the Facility Letter is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
or enforceability of the remaining provisions of the Facility Letter will not be
in any way affected.

29

--------------------------------------------------------------------------------

 

(m)

If it becomes unlawful for the Bank to perform all or any of its obligations
under the Facility Letter, then the Bank will notify the Borrower and:

(iii)

the Borrower will repay any parts of the Facilities which have been drawn down
together with all other amounts due and owing to the Bank; and

(iv)

any parts of the Facilities that have not been drawn down will be cancelled.

(n)

The Bank and the Borrower agree that the terms of the Facility Letter will not
be enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by
any person who is not a party to the Facility Letter.

(o)

If the Borrower does not accept the Facility Letter, the Bank may allow drawings
under the Facilities and this will be taken to be acceptance of the terms and
conditions of the Facility Letter (without amendment).

(p)

The Borrower may sign any number of copies of the Facility Letter and these
copies, together with the copy or copies signed on behalf of the Bank, will form
a single document.

13

Governing Law and Enforcement

(a)

For facilities on accounts held in England, the Facility is governed by and
construed in accordance with English law and all claims and disputes (including
non-contractual claims and disputes) arising out of or in connection with the
Facility or its subject matter, negotiation or formation will be determined in
accordance with English law.

(b)

The Borrower and the Bank both submit to the non-exclusive jurisdiction of the
courts of England and Wales in relation to all claims, disputes, differences or
other matters (including non-contractual claims, disputes, differences or other
matters) arising out of or in connection with the Facility

(c)

The Borrower:

(ii)

waives any objection to the courts of England including an objection on grounds
of inconvenience; and

(iii)

agrees that a judgment or order of a court of England in connection with the
Facility Letter is binding on it and may be enforced against it in the courts of
any other jurisdiction.

 

 

 

30

--------------------------------------------------------------------------------

 

ACCEPTANCE BY THE BORROWER

We, Powell (UK) Limited, accept the offer and agree to all the terms and
conditions contained in the Facility Letter dated 28 August 2014.

Date:

Director:

Director and

Secretary:

(Signed for and on behalf of Powell (UK) Limited, pursuant to a Resolution of
the Board of Directors passed on .                 ).

 

31